                                                                              Case 2:18-cv-00169-RFB-BNW Document 81
                                                                                                                  80 Filed 10/06/20
                                                                                                                           10/02/20 Page 1 of 5




                                                                          1 TREVOR J. HATFIELD, ESQ
                                                                          2 Nevada Bar No. 7373
                                                                            HATFIELD & ASSOCIATES, LTD.
                                                                          3 703 S. Eighth Street
                                                                            Las Vegas, Nevada 89101
                                                                          4 Telephone: (702) 388-4469
                                                                          5 Facsimile: (702) 386-9825
                                                                            Email: thatfield@hatfieldlawassociates.com
                                                                          6
                                                                            Attorney for Plaintiff In conjunction with Legal Aid Center of
                                                                          7 Southern Nevada Pro Bono Project
                                                                          8
                                                                          9                                UNITED STATES DISTRICT COURT

                                                                         10                                      DISTRICT OF NEVADA

                                                                         11                                                     CASE NO: 2:18-cv-00169-RFB-BNW
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                               TERRELL DESHON KEMP, SR.,
                                                                         12
                                                                                              Plaintiff,
                                      Telephone (702) 388-4469




                                                                         13
                                                                                      vs.                                               STIPULATION TO EXTEND
                                                                         14                                                                   DISCOVERY
                                                                                                                                             (Sixth Request)
                                                                         15    LAS VEGAS METROPOLITAN POLICE
                                                                               DEPARTMENT, et al.,
                                                                         16
                                                                                              Defendants.
                                                                         17
                                                                         18          COMES NOW, Plaintiff Terrell Deshon Kemp, Sr., (“Plaintiff”), by and through his

                                                                         19 counsel, the law firm of Hatfield & Associates, Ltd., appearing pro bono publico, and
                                                                         20 Defendants Las Vegas Metropolitan Police Department, Sgt. Gregory Dawson, Captain Nita
                                                                         21
                                                                              Schmidt and Officer Hugh Hardy, (“LVMPD Defendants”) by and through their counsel, the law
                                                                         22
                                                                              firm of Kaempfer Crowell, and Defendants Larry Williamson, M.D., Ashley, Komacsar,
                                                                         23
                                                                         24 Director of Nursing, and NaphCare, Inc. (“NaphCare Defendants”) by and through their counsel,
                                                                         25 the law firm of Lewis Brisbois Bisgaard & Smith, LLP, hereby stipulate and agree to extend the
                                                                         26 the discovery deadlines set forth in the Stipulation and Order to Extend Discovery (Fifth
                                                                         27
                                                                              Request) (ECF #79) to December 31, 2020, pursuant to LR IA 6-1 and LR 26-4 for the reasons
                                                                         28
                                                                              provided below. This is the parties’ sixth request for an extension of discovery deadlines.
                                                                              Case 2:18-cv-00169-RFB-BNW Document 81
                                                                                                                  80 Filed 10/06/20
                                                                                                                           10/02/20 Page 2 of 5




                                                                          1          Discovery closes on October 23, 2020. The last day to file Dispositive Motions is
                                                                          2
                                                                              November 23, 2020.
                                                                          3
                                                                                 1. DISCOVERY COMPLETED TO DATE:
                                                                          4
                                                                          5          A.     Plaintiff served Initial Disclosures on Defendants on February 5, 2019, and First

                                                                          6 Supplemental Disclosures on November 25, 2019.
                                                                          7          B.     NaphCare Defendants served Initial Disclosures on Plaintiff and LVMPD
                                                                          8
                                                                              Defendants on March 28, 2019, and First Supplemental Disclosures on June 22, 2020.
                                                                          9
                                                                                     C.     LVMPD Defendants served Initial Disclosures on Plaintiff and NaphCare
                                                                         10
                                                                         11 Defendants on April 12, 2019.
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12          D.     NaphCare Defendants served discovery on Plaintiff in the form of Interrogatories
                                      Telephone (702) 388-4469




                                                                         13 on May 31, 2019 and Requests for Production on June 4, 2019.
                                                                         14
                                                                                  E.      LVMPD Defendants served Initial Expert Disclosure on Plaintiff and NaphCare
                                                                         15
                                                                            Defendants on July 25, 2019 and Supplemental Expert Disclosure on August 24, 2019.
                                                                         16
                                                                         17          F.     LVMPD Defendants served discovery on Plaintiff in the form of Interrogatories

                                                                         18 and Requests for Admissions on October 2, 2019.
                                                                         19          G.     NaphCare Defendants served Initial Expert Disclosure on Plaintiff and LVMPD
                                                                         20
                                                                              Defendants on August 24, 2020.
                                                                         21
                                                                                     H.     Plaintiff served discovery on LVMPD Defendants in the form of Interrogatories
                                                                         22
                                                                         23 and Requests for Production of Documents on September 21, 2020, and Interrogatories on
                                                                         24 Defendant Officer Hardy on September 21, 2020.
                                                                         25          I.     Plaintiff served discovery on NaphCare Defendants in the form of Interrogatories
                                                                         26
                                                                              and Requests for Production of Documents on September 21, 2020, and Interrogatories on
                                                                         27
                                                                              Defendant Dr. Larry Williamson on September 21, 2020.
                                                                         28



                                                                                                                      -2-
                                                                              Case 2:18-cv-00169-RFB-BNW Document 81
                                                                                                                  80 Filed 10/06/20
                                                                                                                           10/02/20 Page 3 of 5




                                                                                    J.      NaphCare Defendants deposed Plaintiff on June 30, 2020, which deposition was
                                                                          1
                                                                          2 continued to August 19, 2020.
                                                                          3      2. DISCOVERY YET TO BE COMPLETED:
                                                                          4           A.    Plaintiff intends to take the depositions of each of the Defendants’ Person Most
                                                                          5
                                                                              Knowledgeable (“PMK”) as well as Defendant Officer Hardy and Defendant Dr. Williamson.
                                                                          6
                                                                                 3. REASONS WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED.
                                                                          7
                                                                          8         Good cause exists for this extension, as the current coronavirus/COVID-19 pandemic has

                                                                          9 caused, and continues to cause, disruption to the practices of counsel involved in this case. The
                                                                         10 parties have been diligent in conducting discovery. Discovery closes on October 23, 2020.
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                            Plaintiff’s counsel requires to take the depositions of Defendants’ PMKs which has been difficult
                                                                         12
                                      Telephone (702) 388-4469




                                                                            to arrange as this is a pro bono case and funding must be approved. The parties respectfully
                                                                         13
                                                                         14 request that the discovery deadlines in this matter be extended to December 31, 2020. This is the
                                                                         15 sixth request for an extension, which is made in good faith and joined by all the parties and not
                                                                         16 for the purposes of delay. Moreover, since this request is a joint request, neither party will be
                                                                         17
                                                                            prejudiced.
                                                                         18
                                                                                4. PROPOSED SCHEDULE FOR COMPLETING DISCOVERY AND OTHER
                                                                         19         DISCOVERY DEADLINES.
                                                                         20
                                                                                    A.     On May 11, 2020, this Court ordered that the last date to complete discovery
                                                                         21
                                                                            would be October 23, 2020, that the last day to file dispositive motions would be November 23,
                                                                         22
                                                                         23 2020, and that the last day to file a pretrial order would be December 23, 2020. The parties
                                                                         24 stipulate and agree to a proposed extension of discovery to December 31, 2020, which would
                                                                         25 result in the following proposed rescheduled discovery dates:
                                                                         26
                                                                            ///
                                                                         27
                                                                         28



                                                                                                                      -3-
                                                                              Case 2:18-cv-00169-RFB-BNW Document 81
                                                                                                                  80 Filed 10/06/20
                                                                                                                           10/02/20 Page 4 of 5




                                                                                     B.     Summary of Proposed Changes
                                                                          1
                                                                          2                                     Current Deadline         Revised Deadline

                                                                          3 Close of Discovery                  October 23, 2020         December 31, 2020
                                                                          4
                                                                              Dispositive Motions               November 23, 2020        February 1, 2020 as the 30th day
                                                                          5                                                              after close of discovery is
                                                                                                                                         January 30, 2020 which is a
                                                                          6                                                              Saturday.
                                                                              Pretrial Order                    December 23, 2020        March 3, 2021
                                                                          7
                                                                          8
                                                                              Dated this 2nd day of October 2, 2020         Dated this 2nd day of October, 2020
                                                                          9
                                                                         10 HATFIELD & ASSOCIATES                           LEWIS BRISBOIS BISGAARD & SMITH,
                                                                                                                            LLP
                                                                         11          /s/ Trevor J. Hatfield                           /s/ Katherine J. Gordon
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                              By:                                           By:                    _________________
                                                                         12    Trevor J. Hatfield, Esq. (SBN 7373)
                                                                               703 S. Eighth Street                          S. Brent Vogel, Esq. (SBN 6858)
                                      Telephone (702) 388-4469




                                                                               Las Vegas, Nevada 89101                       Katherine J. Gordon, Esq. (SBN 5813)
                                                                         13
                                                                               Tel: (702) 388-4469                           6385 S. Rainbow Boulevard, Suite 600
                                                                         14    Email: thatfield@hatfieldlawassociates.com    Las Vegas, Nevada 89118
                                                                               Attorney for Plaintiff In conjunction with    Tel.: (702) 893-3383
                                                                         15    Legal Aid Center of Southern Nevada Pro       Email: Brent.Vogel@lewisbrisbois.com
                                                                               Bono Project
                                                                                                                             Email: Katherine.Gordon@lewisbrisbois.com
                                                                         16
                                                                                                                             Attorneys for Defendants Larry Williamson,
                                                                         17                                                  M.D., Ashley Komacsar, Director of Nursing,
                                                                                                                             and NaphCare, Inc.
                                                                         18
                                                                              ///
                                                                         19
                                                                         20 ///
                                                                         21 ///
                                                                         22
                                                                              ///
                                                                         23
                                                                              ///
                                                                         24
                                                                         25 ///
                                                                         26 ///
                                                                         27 ///
                                                                         28
                                                                              ///


                                                                                                                      -4-
                                                                              Case 2:18-cv-00169-RFB-BNW Document 81
                                                                                                                  80 Filed 10/06/20
                                                                                                                           10/02/20 Page 5 of 5




                                                                          1
                                                                                        nd
                                                                          2 Dated this 2 day of October, 2020
                                                                          3 KAEMPFER CROWELL
                                                                          4         /s/Lyssa S. Anderson
                                                                          5 By:
                                                                             LYSSA S. ANDERSON, ESQ. (SBN 5781)
                                                                          6  RYAN W. DANIELS, ESQ. (SBN 13094)
                                                                             1980 Festival Plaza Drive, Ste. 650
                                                                          7  Las Vegas, Nevada 89135
                                                                             Tel: (702) 792-7000
                                                                          8
                                                                             Email: landerson@kcnvlaw.com
                                                                          9  Email: rdaniels@kcnvlaw.com
                                                                             Attorneys for Las Vegas Metropolitan
                                                                         10  Police Department, Sgt. Gregory Dawson,
                                                                             Captain Nita Schmidt and Officer Hugh Hardy
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12
                                      Telephone (702) 388-4469




                                                                         13
                                                                         14
                                                                         15
                                                                         16                                         ORDER
                                                                         17
                                                                         18 IT IS SO ORDERED:
                                                                         19                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                    Dated: October 6, 2020.
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                 -5-
